Case 19-00121-elf       Doc 60    Filed 11/19/20 Entered 11/19/20 15:06:39            Desc Main
                                  Document     Page 1 of 16



                      UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE STEVEN E. FRACTION                                            :    Chapter 13
      RHONDA L. FRACTION a/k/a LYNNE FRACTION                       :
                                                                    :
                              Debtors                               :    Bky. No. 18-11159 ELF
                                                                    :
                                                                    :
STEVEN E. FRACTION                                                  :
RHONDA L. FRACTION a/k/a LYNNE FRACTION                             :
                                                                    :
                              Plaintiffs,                           :
                                                                    :
                      v.                                            :
                                                                    :
JACKLILY, LLC,                                                      :    Adv. No. 19-121
SCOTT WATERMAN, Chapter 13 Trustee                                  :
                                                                    :
                              Defendants,                           :
                                                                    :
SPECIALIZED LOAN SERVICING, LLC                                     :
                                                                    :
                              Third Party Defendant                 :
                                                                    :


                                 MEMORANDUM

                                    I. INTRODUCTION

       Plaintiff-Debtors Steven and Rhonda Fraction (“the Debtors”) own their residence subject

to two (2) mortgages. The junior mortgagee, Defendant Jacklily, LLC (“Jacklily”), filed a

secured claim in this chapter 13 case.

       In this adversary proceeding, the Debtors request a determination, pursuant to 11 U.S.C.

§506(a), that Jacklily’s claim should be disallowed as a secured claim and allowed only an

unsecured claim. The Debtors also request that the court void the lien that Jacklily holds on their

property pursuant to the Third Circuit’s decision in In re McDonald, 205 F.3d 606 (3d Cir.
Case 19-00121-elf       Doc 60     Filed 11/19/20 Entered 11/19/20 15:06:39              Desc Main
                                   Document     Page 2 of 16



2000). In McDonald, the court held that the anti-modification clause of 11 U.S.C. §1322(b)(2)

applies only if a claim is at least partially secured and therefore, a totally undersecured claim

may be modified and its holder’s lien stripped in a chapter 13 case. Id. at 611, 614.

       In response, Jacklily contends that its mortgage has priority over a portion of the senior

mortgagee’s mortgage because, after Jacklily recorded its mortgage, the first mortgagee and the

Debtors modified that mortgage and increased the loan principal without Jacklily’s consent,

thereby prejudicing its lien position. Therefore, according to Jacklily, its mortgage has priority

over the increased portion of mortgage principal resulting from the modification. Based on the

value of the Debtors’ residence, Jacklily’s mortgage therefore, would only be undersecured —

not wholly unsecured — and its lien would not be void under McDonald.

       Each side has filed a Motion for Summary Judgment.

       For the reasons explained below, I will grant the Debtors’ Motion, deny Jacklily’s

Motion and grant the Debtors the relief that they seek.



                              II. PROCEDURAL HISTORY

       The Debtors filed a petition for chapter 13 bankruptcy on February 21, 2018. Included in

the Debtors’ bankruptcy estate is their primary residence — a single-family home at 6925

Tuscany Drive, Macungie, PA 18062 (“the Property”).

       Specialized Loan Servicing, LLC (“SLS”) filed a proof of claim in the Debtors’

bankruptcy case for $403,132.48. This proof of claim indicated that SLS’s claim is secured by a

mortgage on the Property. Jacklily subsequently filed a proof of claim in the Debtors’

bankruptcy case for $206,375.99, which also asserted that Jacklily’s claim is fully secured by a

mortgage on the Property.



                                                  2
Case 19-00121-elf        Doc 60     Filed 11/19/20 Entered 11/19/20 15:06:39                 Desc Main
                                    Document     Page 3 of 16



        On August 20, 2018, the Debtors filed a Motion to Determine the Value of the Secured

Claim of Jacklily. After holding a hearing on that Motion on March 26, 2019, the court entered

an Order on April 24, 2019 that determined the value of the Property as $400,000.00. 1

        On June 3, 2019, the Debtors filed the present adversary proceeding. Their adversary

complaint alleges that Jacklily’s claim is wholly unsecured based on (1) the court’s valuation of

the Property at $400,000.00, (2) the Debtors’ assertion that SLS’s $403,132.48 secured claim has

priority over Jacklily’s $206,375.99 secured claim, and (3) the resulting conclusion that SLS’s

secured claim fully encumbers the Property. Accordingly, the Debtors seek a determination in

this adversary proceeding that the lien securing Jacklily’s claim is void. 2


1
        The Debtors’ bankruptcy case was assigned originally to the Hon. Richard E. Fehling. The case
was reassigned to the undersigned judge on May 22, 2019, upon Judge Fehling’s retirement.

2
        In a prior opinion, I have discussed how there is some procedural uncertainty regarding the proper
procedure in a chapter 13 case for avoiding a totally undersecured claim that, otherwise, would be
protected from modification and avoidance by 11 U.S.C. §1322(b)(2). See In re Cusato, 485 B.R. 824,
829–31 & n.6 (Bankr. E.D. Pa. 2013)

        I will not repeat that discussion here other than to point out that two (2) main approaches have
developed since the Supreme Court held in Dewsnup v. Timm, 502 U.S. 410, 417 (1992) that 11 U.S.C. §
506(d) does not authorize the avoidance of a lien rendered unsecured by 11 U.S.C. 506(a):

                (1) avoidance through a valuation hearing (either prior to or at the confirmation hearing,
                    see Fed. R. Bankr. P. 3012) combined with express provisions of the chapter 13 plan;
                    or

                (2) avoidance in a stand-alone adversary proceeding (ostensibly on the theory that
                    Dewsnup's holding is limited to chapter 7 cases).


        As I further explained in In re Sligh, 542 B.R. 723, 726 (Bankr. E.D. Pa. 2015):

                       In this district, the most common procedure invoked by chapter 13 debtors for
                avoidance of liens based on the secured property's lack of value is by adversary
                proceeding, a practice that the Third Circuit may have blessed implicitly in [In re]
                                                                                           [f.n cont.]




                                                    3
Case 19-00121-elf         Doc 60     Filed 11/19/20 Entered 11/19/20 15:06:39                    Desc Main
                                     Document     Page 4 of 16



         Jacklily filed an answer to the Debtors’ adversary complaint on July 30, 2019.

         The Debtors filed their Motion for Partial Summary Judgment on January 7, 2020. 3

Jacklily filed its Motion for Summary Judgment on January 10, 2020.

         On February 7, 2020, with leave of court, Jacklily filed an amended answer to the

Debtors’ complaint, which included a third-party complaint against SLS. SLS filed an answer to

Jacklily’s third-party complaint on March 20, 2020, denying that that Jacklily’s mortgage has

priority over the modified portion of its own mortgage.

         On September 16, 2020, after all the parties had filed memoranda in support of their

positions, I entered an Order reopening the summary judgment record. The Order permitted the

parties to submit any additional evidence regarding any modification of SLS’s mortgage that

occurred prior to its 2017 modification. I also granted the parties leave to file a supplemental

memorandum of law addressing the effect of any additional evidence submitted to the court.

         On October 1, 2020, each of the parties submitted additional evidence and/or memoranda

on this issue to the court.




[f.n. cont.]

                McDonald, 205 F.3d 606, 611–12 (3d Cir.2000). See Cusato, 485 B.R. at 831 n. 6.
                However, at the conclusion of such adversary proceedings, the parties typically agree to
                include, or the court inserts, a provision in the lien avoidance order either deferring the
                effect of the avoidance until completion of the plan or vitiating the order if the case is
                converted or dismissed prior to completion of the plan. As a result, in this district, the line
                between the two (2) approaches described above is blurred and fairly indistinguishable.


3
         Although the Debtors labeled their Motion as one seeking “partial” summary judgment (because
ostensibly, it focused only on the Second and Third Affirmative Defenses raised by Jacklily in its Answer
to the Complaint), it is a fully dispositive motion. At the summary judgment stage, the Second and Third
Affirmative Defenses are Jacklily’s only defenses in this adversary proceeding. The other affirmative
defenses in Jacklily’s Answer to the Complaint are either boilerplate defenses that were not developed at
summary judgment (e.g., failure to state a claim, laches, waiver), have been waived (lack of personal
jurisdiction) or otherwise lack merit (the Debtors’ “bad faith” -- which is a confirmation issue and is not
legally relevant in this adversary proceeding).


                                                      4
Case 19-00121-elf      Doc 60    Filed 11/19/20 Entered 11/19/20 15:06:39             Desc Main
                                 Document     Page 5 of 16



       To ensure that the parties had an opportunity to respond to newly submitted evidence, by

Order dated October 20, 2020, I extended the deadline for final submissions until October 27,

2020. Jacklily submitted a Supplemental Memorandum of Law on October 27, 2020.

       The motions are now ready for a decision.



                    III. SUMMARY JUDGMENT STANDARD

       The Debtors and Jacklily have filed cross motions for summary judgment pursuant to

Fed. R. Civ. P. 56, made applicable to adversary proceedings by Fed. R. Bankr. P. 7056. I have

previously discussed the legal standard for summary judgment motions:


           Summary judgment is appropriate only when, drawing all reasonable inferences in
       favor of the nonmoving party, there is no genuine issue as to any material fact and the
       moving party is entitled to judgment as a matter of law. E.g., Tri–M Group, LLC v.
       Sharp, 638 F.3d 406, 415 (3d Cir. 2011); In re Bath, 442 B.R. 377, 387 (Bankr. E.D. Pa.
       2010). In other words, summary judgment may be entered if there are no disputed issues
       of material fact and the undisputed facts would require a directed verdict in favor of the
       movant. See Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1115 (11th Cir. 1993).

             In evaluating a motion for summary judgment, the court's role is not to weigh the
       evidence, but to determine whether there is a disputed, material fact for resolution at
       trial. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). A genuine issue of
       material fact is one in which sufficient evidence exists that would permit a reasonable fact
       finder to return a verdict for the non-moving party. Id. at 248. In evaluating the record,
       the court must view the underlying facts and make all reasonable inferences therefrom in
       the light most favorable to the party opposing the motion. Montone v. City of Jersey
       City, 709 F.3d 181, 189 (3d Cir. 2013); United States v. 717 South Woodward St., 2 F.3d
       529, 533 (3d Cir. 1993). On the other hand, if it appears that the evidence “is so one-sided
       that one party must prevail as a matter of law,” the court should enter judgment in that
       party's favor. Anderson, 477 U.S. at 252.

            Proper resolution of a motion for summary judgment also requires consideration of
       the parties' respective burdens.

            As a threshold matter, the moving party's initial burden is to demonstrate that there
       are no disputed issues of material fact. E.g., U.S. v. Donovan, 661 F.3d 174, 185 (3d Cir.
       2011); Aman v. Cort Furniture Rental Corp., 85 F.3d 1074, 1080 (3d Cir. 1996); Chipollini
       v. Spencer Gifts, Inc., 814 F.2d 893, 896 (3d Cir. 1987). How the movant meets this burden


                                                5
Case 19-00121-elf      Doc 60     Filed 11/19/20 Entered 11/19/20 15:06:39             Desc Main
                                  Document     Page 6 of 16



       and how the respondent may rebut the movant's showing is affected by the allocation of
       the evidentiary burden of persuasion if the dispute were to proceed to trial.

             If the moving party bears the burden of proof, the movant must “support its motion
       with credible evidence ... that would entitle it to a directed verdict if not controverted at
       trial.” Fitzpatrick, 2 F.3d at 1115 (citation omitted). The evidence must establish “all the
       essential elements of its case on which it bears the burden of proof at trial, [such that] no
       reasonable jury could find for the non-moving party.” Id. (citation omitted); see
       also Bath, 442 B.R. at 387. If the movant (with the burden of proof at trial) meets this
       initial burden, the responding party may not rest on the pleadings, but must designate
       specific factual averments through the use of affidavits or other permissible evidentiary
       material which demonstrate a genuine issue of material fact to be resolved at trial. Celotex
       Corp. v. Catrett, 477 U.S. 317, 324 (1986); Anderson, 477 U.S. at 247–50.

            If the moving party does not bear the burden of proof at trial, the analysis is more
       complicated. The movant must still demonstrate the absence of a disputed issue of material
       fact, but an entitlement to judgment in its favor may be established in either of two (2)
       ways.

           First, and most simply, if the movant (who does not bear the burden of proof) presents
       evidence establishing that the undisputed facts negate at least one (1) element of the
       respondent's claim, the movant is entitled to summary judgment. See Quaker State Minit–
       Lube, Inc. v. Fireman's Fund Ins. Co., 868 F. Supp. 1278, 1287 n.5 (D. Utah 1994).

            Alternatively, the movant may obtain summary judgment by demonstrating that the
       responding party (with the burden of proof at trial) lacks evidence to support an essential
       element of its claim. See, e.g., Orson, Inc. v. Miramax Film Corp., 79 F.3d 1358, 1366 (3d
       Cir. 1996); Chipollini, 814 F.2d at 896. . . . See Celotex, 477 U.S. at 322 (“[Rule 56]
       mandates the entry of summary judgment, after adequate time for discovery and upon
       motion, against a party who fails to make a showing sufficient to establish the existence of
       an element essential to that party's case, and on which that party will bear the burden of
       proof at trial”); see also In re Roemmele, 2011 WL 4804833, at *4 (Bankr. E.D. Pa. Oct.
       11, 2011).

In re Polichuk, 506 B.R. 405, 420-22 (Bankr. E.D. Pa. 2014) (footnotes omitted).




                                         IV. FACTS

       The parties do not dispute the material facts in this adversary proceeding.

       On November 15, 2006, the Debtors signed a promissory note with JPMorgan Chase

Bank (“the Note”). In exchange for receipt of a $346,290.00 loan, the Debtors agreed to


                                                6
Case 19-00121-elf       Doc 60     Filed 11/19/20 Entered 11/19/20 15:06:39             Desc Main
                                   Document     Page 7 of 16



repayment of the loan at 5.875% annual interest over thirty years. (Pls.’ Mot. for Partial Summ.

J., Ex. 1, at 8). The monthly payments of principal and interest under the Note totaled $2,048.44.

(Id.)

        To secure the Note, the Debtors granted a mortgage on the Property to Chase Home

Finance, LLC (“the First Mortgage”). The First Mortgage stated that the underlying promissory

note it secured had a principal balance of $346,290.00, plus interest, with a maturity date of

December 1, 2036. (Id. at 21-22). The First Mortgage stated that it secured repayment of the

“Loan,” which included “the debt evidenced by the Note, plus interest, any prepayment charges

and late charges due under the Note, and all sums due under this Security Instrument, plus

interest.” (Id. at 22). The First Mortgage also specified that the borrower would make escrow

payments to the bank for, among other things, taxes and insurance. (Id. at 26). Chase Home

Finance recorded this mortgage on July 10, 2007.

        On June 25, 2012, the Debtors executed a loan modification agreement to modify the

Note underlying the mortgage on the Property (“the 2012 Modification”). Documentation from

the lender indicates that, at that time, the Debtors’ loan had an unpaid principal balance of

$330.302.51, accrued and unpaid interest of $40,427.75, and unpaid escrow advances of

$13,799.92. (Pls.’ Add’l Evid. Matter, Ex. 5.1 at 1). Subtracting $2,762.04 in unapplied

payments, the Plaintiff’s adjusted unpaid balance was $381,768.14. (Id.)

        The 2012 Modification altered the Debtors’ loan by: extending the maturity date to June

2052, capitalizing the unpaid interest and escrow payments on the loan into a new principal

balance of $381.768.14, lowering the interest due on the note from 5.875% to 5.000%, and

lowering the monthly payments of principal and interest from $2,048.44 to $1,840.87. (Id. Ex.

5.2 at 2-3).




                                                 7
Case 19-00121-elf        Doc 60     Filed 11/19/20 Entered 11/19/20 15:06:39               Desc Main
                                    Document     Page 8 of 16



        On April 1, 2016, the Debtors granted a second mortgage encumbering the Property to

Jacklily, securing an additional promissory note in the original principal sum of $143,823.48,

plus interest. (Jacklily Mot. for Summ. J., Ex. B). Jacklily recorded its mortgage (“the Jacklily

Mortgage”) on May 6, 2016. (Id. at 14).

        On March 8, 2017 Chase Home Finance assigned the First Mortgage to SLS. The

assignment was recorded on March 13, 2017. (Pls.’ Mot. for Partial Summ. J., Ex. 1 at 39-41).

        The Debtors and SLS executed a second modification of the Note underlying the First

Mortgage on June 23, 2017 (the “2017 Modification”). According to documentation submitted

by the lender, at that time, the Debtors’ loan had an unpaid principal balance of $367,624.23,

accrued and uncollected interest of $18,295.01, unpaid escrow advances of $4,495.22, and

$41.56 in unpaid short payment advances. (Id., Ex. 3 at 1).

        The 2017 Modification effected the following changes to the Note:

                (1) the term of the SLS Mortgage was extended to June 1, 2057;

                (2) the unpaid amounts of accrued interest, escrow advances, and short advances
                    were added to the principal balance, resulting in a new principal balance of
                    $390,456.02;

                (3) the interest rate was lowered to 4.25%; and

                (4) new monthly payments of principal and interest on the Note were lowered to
                    $1,693.09.

(See id., Ex. 1, at 11-19).

        When the Debtors commenced this bankruptcy case, the unpaid balance of the SLS

Mortgage was $403,132.48. 4 The fair market value of the Property is $400,000.00.


4
        This fact is based on the proof of claim filed by SLS which is deemed allowed pursuant to 11
U.S.C. §502(a). In its summary judgment submissions, Jacklily has not presented any evidence to
suggest that the unpaid balance of the SLS Mortgage as stated it SLS’ proof of claim is incorrect.




                                                   8
Case 19-00121-elf        Doc 60     Filed 11/19/20 Entered 11/19/20 15:06:39            Desc Main
                                    Document     Page 9 of 16



    V. LEGAL PRINCIPLES GOVERNING MORTGAGE LIEN PRIORITY

                       A. Mortgage Priority in Pennsylvania, Generally

       Under Pennsylvania law, liens against real property generally have priority over each

other based on whichever lien was recorded first. 5 See 42 Pa. C.S. §8141; see Krishnan v.

Deutsche Bank Nat’l Tr. Co., 2016 WL 6092402, at *3 (Pa. Super. Oct. 18, 2016) (citing

Farmers Trust Co. v. Bomberger, 523 A.2d 790, 792 (Pa. Super. 1987)). The purpose of

recording statutes such as this is to give notice to potential creditors of any extant encumbrances

on the property to serve as collateral. In re Trosky, 371 B.R. 701, 705 (Bankr. M.D. Pa. 2006)

(citing Beckman v. Altoona Trust Co., 2 A.2d 826, 828 (Pa. 1938)).

       A mortgage’s priority is not limited to the principal balance of the loan that the mortgage

secures. 42 Pa. C.S. §8144, provides: “In addition to any other indebtedness, a mortgage may

secure . . .” certain advances made by the mortgagee for the protection of the mortgaged

premises and the mortgagee’s secured position. These advances include payments for: taxes,

assessments, maintenance charges, insurance premiums, and costs incurred for the protection of

mortgaged premises or by reason of the default of the mortgagor. Id. A mortgage stating that it

secures such advances will be a lien on the mortgaged premises from the time of recording for

the full amount of such unpaid advances, plus interest, regardless of when the advances are

made. Id.

       Unpaid interest that has accrued on a loan necessarily is secured with the same priority as

the loan principal and the advances referenced in 42 Pa. C.S. §8144. While I cannot locate any

reported decision (and the parties have not cited any reported decisions) stating this principle, I




5
       A few exceptions to this rule exist, but none are applicable here.



                                                    9
Case 19-00121-elf        Doc 60      Filed 11/19/20 Entered 11/19/20 15:06:39                  Desc Main
                                    Document      Page 10 of 16



infer that there is no case law on the subject because the principle is so basic and obvious that no

court has found it necessary to discuss the issue. Undoubtedly, when a loan accrues interest

pursuant to a note, any unpaid, accrued interest is part of the obligor’s debt under the note and as

such is secured by a mortgage that secures repayment of the note. Indeed, it would make no

sense for a statutory priority scheme to protect the priority of various advances commonly

authorized by mortgages but not protect the priority of unpaid, accrued interest on the loan itself.



     VI. The Parties’ Positions on the Effect of Mortgage Modifications on
                               Mortgage Priority

        Jacklily cites case law from other states and the Restatement (Third) of Property:

Mortgages §7.3 (1997) (“the Restatement”) for the proposition that a modification of a senior

mortgage or the obligation it secures will cause the senior mortgage to lose priority to the extent

that the modification prejudices junior mortgages. 6

        Jacklily also contends that the case of Ter-Hoven v. Kerns, 2 Pa. 96 (1845) applies here.

According to Jacklily, Ter-Hoven established the binding principle that a junior mortgage would

gain priority over a senior mortgage to the extent of any non-obligatory advances made by the

senior mortgagee to the mortgagor and added to the senior loan after the junior mortgagee had

recorded its interest.




6
        Section 7.3 of the Restatement provides:

                (b) If a senior mortgage or the obligation it secures is modified by the parties, the
                    mortgage as modified retains priority as against junior interests in the real estate,
                    except to the extent that the modification is materially prejudicial to the holders of
                    such interests and is not within the scope of a reservation of right to modify as
                    provided in Subsection (c).



                                                    10
Case 19-00121-elf         Doc 60     Filed 11/19/20 Entered 11/19/20 15:06:39                   Desc Main
                                    Document      Page 11 of 16



        For their part, the Debtors note that Pennsylvania has neither adopted nor rejected §7.3 of

the Restatement. However, in the end, both the Debtors and SLS argue, consistent with §7.3(b)

of the Restatement, that the modifications of the SLS Mortgage did not materially prejudice

Jacklily under any of the legal standards presented and therefore, the SLS Mortgage retained

priority, in its entirety, over the Jacklily mortgage. 7



                                        VII. DISCUSSION

                                              A. Summary

        A recent district court opinion confronted the issue before this court. See Hamilton v.

Pennsylvania Housing Finance Agency, 614 B.R. 48 (E.D. Pa. 2020).

        In Hamilton, the court observed that the Commonwealth Court in 2012 declined to adopt

either §7.3 of the Restatement or an equitable subordination doctrine outside of bankruptcy. Id.

at 57-58 (citing Newcrete Products v. City of Wilkes-Barre, 37 A.3d 7, 15 (Pa. Commw. 2012)).

Having been tasked with predicting how the Pennsylvania Supreme Court would resolve the




7
         As a “fall-back” argument, the Debtors contend that even if some portion of Jacklily’s claim
remains secured due to the loan modification, 11 U.S.C. §1322(b)(2) does not preclude bifurcation and
partial avoidance of Jacklily’s claim.

        Section 1322(b) applies only to claims

                in which the last payment on the original payments schedule secured only by a
                security interest in real property that is the debtor’s principal residence is due before the
                date on which the final payment under the plan is due.

(emphasis added). The Debtors assert that the Jacklily loan matured prepetition and therefore,
§1322(b)(2) does not apply.

       It is unnecessary to reach this argument because the Debtors are entitled to even greater relief: a
determination that Jacklily’s claim is entirely unsecured.




                                                     11
Case 19-00121-elf         Doc 60     Filed 11/19/20 Entered 11/19/20 15:06:39                 Desc Main
                                    Document      Page 12 of 16



issue, the district court concluded that it was appropriate to decline to adopt such a new rule in

Pennsylvania. Id.

         I will approach the issue a bit differently than the Hamilton court. I find it unnecessary to

determine whether §7.3 of the Restatement applies in Pennsylvania. Instead, I will assume

arguendo that the legal principles stated in either §7.3 of the Restatement or the 175 year-old

Ter-Hoven case control. After doing so, however, I conclude that there is no basis to subordinate

SLS’ lien position.

         The 2012 and 2017 Modifications neither constituted “future advances” or “new debt”

(under Ter-Hoven), nor materially prejudiced Jacklily’s mortgage position (as contemplated by

the Restatement).



    B. The Loan Modifications Were Not “New Advances” and Did Not Materially Prejudice
                                Jacklily’s Secured Position

         As discussed earlier, the SLS Mortgage secured payment under the note of the principal

balance, accruing interest and various other advances specified in the Note. Consequently, the

2012 and 2017 Modifications did not add to the existing indebtedness under the Note. 8

         Moreover, the Modifications did not prejudice Jacklily. In fact, the Modifications

benefited the junior lienholder by reducing the ongoing interest rate on the existing indebtedness

under the Note.



8
         It is extremely doubtful that I should even consider the 2012 Modification in evaluating Jacklily’s
subordination request. The 2012 Modification occurred before Jacklily extended credit to the Debtors.
Thus, any reasonable underwriting inquiry by Jacklily would have revealed the full extent of the Debtors’
obligation on the senior mortgage -- including the terms of the debt as modified. Jacklily entered in to
its loan transaction with the Debtors anyway and should not be heard to complain.

       Nevertheless, for sake of discussion and completeness, I will analyze both the 2012 and 2017
Modifications.


                                                    12
Case 19-00121-elf       Doc 60     Filed 11/19/20 Entered 11/19/20 15:06:39             Desc Main
                                  Document      Page 13 of 16



                                        1. no new advance

       When the Debtors executed the 2012 Modification of the Note, the Note had an unpaid

principal balance of $330,302.51, accrued and unpaid interest totaling $40,427.75, and unpaid

escrow advances totaling $13,799.92. (See Pls.’ Add’l Evid. Matter, Ex. 5-1 at 1). By

recapitalizing the Debtors’ extant arrears into a new, higher principal balance of $381,768.14, the

2012 Modification only restructured the debt under the Note that was already owed. Pursuant to

the SLS Mortgage, such arrears on the Note were secured along with the principal balance.

       The same conclusion holds for the 2017 Modification. When the 2017 Modification was

executed, the Note had an unpaid principal balance of $367,624.23, accrued and uncollected

interest of $18,295.01, unpaid escrow advances of $4,495.22, and $41.56 in unpaid short

payment advances. (Pls.’ Mot. for Partial Summ. J., Ex. 3 at 1). Like the 2012 Modification, the

2017 Modification recapitalized the secured arrears owed by the Debtors under the Note into a

higher principal balance of $390,456.02.

       Jacklily contends that the 2012 and 2017 Modifications created an increased principal

balance on the Note, which constituted a new, non-mandatory advance under Ter-Hoven. As

Jacklily reads Ter-Hoven, the increase in principal balance does not attain lien priority over

Jacklily’s existing, junior mortgage.

       Ter-Hoven does not support the conclusion that the recapitalized amounts were “future

advances” that would be subordinated to Jacklily’s Mortgage. In speaking of future advances

that might impact the senior lienholder’s priority, the Ter-Hoven court referred the “creat[ion of]

a liability for the first time.” 2 Pa. at 99 (emphasis added). Here, however, the Modifications

created no liabilities “for the first time.” They merely recapitalized interest and costs that were




                                                 13
Case 19-00121-elf         Doc 60      Filed 11/19/20 Entered 11/19/20 15:06:39                   Desc Main
                                     Document      Page 14 of 16



already owed and secured under the original Note. Thus, there were no “future advances” or

“new debt” resulting from the Modifications. Ter-Hoven is inapposite.



                                             2. no prejudice

         By lowering the interest rate on the note from 5.875% to 5.000%, the 2012 Modification

lowered the monthly payments of principal and interest on the Note from $2,048.44 to

$1,840.87. (Compare Pls.’ Add’l Evid. Matter, Ex. 5-2 at 3, with Pls.’ Mot. for Partial Summ.

J., Ex. 1 at 8). 9

         The same holds true for the 2017 Modification. By reducing the Note’s interest rate

again from 5.00% to 4.25%, the 2017 Modification further reduced monthly payments of

principal and interest to $1,693.09. (See id., Ex. 1 at 11-19). 10

         Thus, even accounting for the increased principal added to the balance of the Note, both

Modifications had the effect of reducing the amount of the Debtors’ indebtedness under SLS

Mortgage over time. If the Debtors defaulted under its terms, the 2012 Modification would have

placed any junior lienholders in a superior position compared to the position they would have

had under the terms of the original Note.

         One additional point warrants mention.


9
         Looking at this issue from an “interest only” perspective reinforces this conclusion.

         Prior to the 2012 Modification, the annual 5.875% interest accruing on the Note’s remaining
principal balance of $330,302.51 was $19,405.27. After the 2012 Modification, the annual 5.000%
interest accruing on the new principal balance of $381,768.14 was only $19.088.41. Again, any junior
lienholders would have benefitted from the 2012 Modification because the indebtedness accruing to the
senior Note would have fallen over time compared to the debt structure of the original Note.


10
        The annual accrual of interest on the Note likewise fell from $18,381.21 (5.00% of $367,624.23)
to $16,594.38 (4.25% of $390,456.02).




                                                     14
Case 19-00121-elf         Doc 60     Filed 11/19/20 Entered 11/19/20 15:06:39                Desc Main
                                    Document      Page 15 of 16



        Both the 2012 Modification and the 2017 Modification extended the maturity date of the

Note from 2036, to 2052 and 2057, respectively. The Restatement takes the position that

extensions such as these are beneficial to junior lienholders, as they generally reduce the

likelihood of foreclosure of the senior mortgage. See id. at cmt. c. This component of the

Modifications likewise did not prejudice Jacklily’s secured position. 11



                                      VIII. CONCLUSION

        The undisputed facts here do not warrant a finding that any part of the SLS Mortgage

should lose priority to the Jacklily Mortgage.

        Both the 2012 Modification and the 2017 Modification only reconfigured the secured

debt already owed by the Debtors under the Note. Neither Modification constituted a new

advance of funds from SLS to the Debtors within the meaning of Ter-Hoven. Further, because

both Modifications reduced the interest rate and the accrual of interest, they benefitted Jacklily,

as a junior mortgagee, rather than prejudicing its lien position. Cf. Restatement § 7.3 cmt. b

(modifications that increase interest rates can materially prejudice junior lienholders where the

new rates increase the amount of the senior mortgage obligation).



        11
                 Jacklily’s also argues that both the 2012 Modification and 2017 Modification constituted
“new mortgages” that should have been recorded. Jacklily asserts that due to the changes they effected to
the underlying Note, these Modifications represented a “new interest in land.” (Defs.’ Supp. Mem. of
Law, at 2-3). If the increased principal represented a “new mortgage” that should have been, but was not
recorded, Jacklily suggests that it’s recorded mortgage has priority over the increased principal.

                This argument also fails.

                 Jacklily cites no authority for the proposition that, under Pennsylvania law, the
modification of an obligation secured by a mortgage, in the form of capitalization of existing debt, must
be recorded for the mortgage to maintain its priority. The Modifications simply recapitalized debt that the
SLS Mortgage already secured. Therefore, contrary to Jacklily’s position, the Modifications created no
“new interest” in the Property requiring recordation in order to establish lien priority.


                                                    15
Case 19-00121-elf      Doc 60     Filed 11/19/20 Entered 11/19/20 15:06:39           Desc Main
                                 Document      Page 16 of 16



       Given this court’s valuation of the Property at $400,000.00 and SLS’s currently

undisputed claim of $403,132.48 that is secured by the Property, the evidence establishes that

Jacklily’s Mortgage is wholly unsecured. Consequently, the Debtors have demonstrated an

entitlement to partial summary judgment on the issue of Jacklily’s Second Affirmative Defense.

Their motion will be granted and Jacklily’s motion will denied.

       An order consistent with this Memorandum will be entered.




Date: November 19, 2020
                                     ERIC L. FRANK
                                     U.S. BANKRUPTCY JUDGE




                                               16
